Citation Nr: 1436737	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  06-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as a qualifying chronic disability resulting from an undiagnosed illness.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), acid reflux or hiatal hernia, to include as a qualifying chronic disability resulting from an undiagnosed illness or secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to January 1992.  He also served in SW Asia from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a gastrointestinal condition, to include GERD, acid reflux, hiatal hernia.  The Veteran's case is currently under the jurisdiction of the Denver, Colorado, RO.  

In March 2010, the Veteran and his spouse testified before the undersigned Veteran Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claims in October 2010 and August 2012 for further development.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran has a functional gastrointestinal disorder, namely IBS, which is presumptively due to his Persian Gulf War service.

3.  The Veteran has a diagnosed illness of GERD which is not due to service, or due to or aggravated by his service-connected PTSD; hiatal hernia has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  The criteria for service connection for GERD, acid reflux or hiatal hernia has not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the issue of entitlement to service connection for IBS, the Board is granting this benefit in the decision below; therefore, no discussion of VA's duty to notify and assist is necessary with respect to this claim.  

As to the issue of entitlement to service connection for GERD, acid reflux and hiatal hernia, the VCAA duty to notify was satisfied by way of a January 2009 letter sent to the Veteran.  The letter fully addressed all notice elements in this matter.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issue on appeal. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examination in December 2012 in connection with his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board also notes that the Veteran is in receipt of or had applied for Social Security Administration (SSA) disability benefits. 

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that 38 U.S.C.A. § 5103A  did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records. 

Here, the Veteran's SSA records were obtained in connection with this claim.  The majority of these records were VA records already associated with the claims folder.  

The Veteran and his spouse testified at a videoconference hearing in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection 

The Veteran seeks, in part, service connection for IBS, to include as a qualifying chronic disability resulting from an undiagnosed illness. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Additionally, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(1) .

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d) .

The Veteran's DD 214 shows that he is a recipient of the Southwest Asia Service Medal.  In addition, his service 201 personnel file indicates he served in Amea, Saudi Arabia, from December 1990 to April 1991.  Hence, he is entitled to the presumptions applicable to claims by Persian Gulf veterans.  

A "qualifying chronic disability" means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders). 38 C.F.R. § 3.317(a)(2)(i) . 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

In the case of claims based on the presumptions in 38 U.S.C.A. § 1117; 38 C.F.R. §3.117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9   (2004).  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated in accordance with VA's schedule for rating disabilities.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

IBS is rated as irritable colon syndrome.  38 C.F.R. § 4.114 , Diagnostic Code 7319 (2013).  Moderate IBS warrants a 10 percent rating and is characterized by frequent episodes of bowel disturbance with abdominal distress.  Id. 

The Veteran has been diagnosed with IBS, a known functional gastrointestinal disorder (see December 2012 VA Intestinal examination report).  At the December 2012 VA examination, the examiner noted that the Veteran's service treatment records indicate a single episode of diarrhea.  A review of the record notes two episodes of diarrhea, one, with an assessment of gastroenteritis, secondary to dehydration and another, 5 months later, assessed as possible stool blockage.  Both times, the Veteran was treated with Kaopectate.  At the time of his December 2012 VA examination, he had symptoms of intermittent loose stools of 5 years duration.   His wife, who worked for a colorectal surgeon, surmised he had IBS.  No identifying precipitants could be determined.  He never complained of constipation.  His diarrhea was described as intermittent loose stool, not watery diarrhea, with no blood or mucous.  It could occur 4 times a day, precipitated by eating, relief with defecation.  He indicated this had occurred for the past 4 months and previously, 5 years ago, lasting several months.  The VA examiner concluded that the Veteran met the Rome criteria for IBS, a recognized Gulf War condition.  Virtual VA records also show that in April 2013, the Veteran was treated for loose stools.  Psyllium was recommended twice a day.  

The competent and credible evidence of record shows that the Veteran has a current disability of IBS, a known functional gastrointestinal disorder, and that he is a Persian Gulf War Veteran.  Further, the December 2012 VA examination shows that he is symptomatic to a degree of at least 10 percent (moderate; frequent episodes of bowel disturbances with abdominal distress) and has been for over six months.  All elements needed for service connection in this case are satisfied.  See 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(2)(i) ; Shedden, 381 F.3d at 1167.  The claim for service connection for IBS is granted.  The Board points out that the February 2014 supplemental statement of the case (SSOC) denied service connection for IBS on the basis that the Veteran did not manifest symptoms to a compensable degree.  As also reported in the February 2014 SSOC, however, VA treatment records dated in November 2012 indicate that the Veteran gave a history of multiple soft stools daily.  December 2012 VA treatment records document a history of frequent stools for the past five to six months.  The Board finds this evidence to be more than adequate to establish frequent episodes of bowel disturbance with abdominal distress, indicating symptoms present to a compensable degree.  Notwithstanding the December 2012 VA examiner's characterization of occasional episodes of bowel disturbance with abdominal distress, the Board concludes, upon review of all of the pertinent evidence, including with regard to frequency up to four times per day reported at the December 2012 VA examination, that the symptoms have been present to a compensable degree.

As for the claim for a gastrointestinal condition, to include GERD, acid reflux, or hiatal hernia, this claim must fail.  (The Board finds that the claimed acid reflux is a manifestation of GERD, not a separate disorder.)

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(a) (2013). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service treatment records show the Veteran was seen on two occasions in service.  On one occasion, in February 1988, he was seen with complaints of diarrhea, sweats, and chills.  The assessment was gastroenteritis, secondary to dehydration.  He was treated with Kaopectate.  In July 1988, he was seen again complaining of pain and diarrhea.  The assessment was possible stool blockage.  He was again treated with Kaopectate.  No other complaints, findings, or treatment for a gastrointestinal disorder was made.  

After service, the Veteran has been treated on numerous occasions for GERD and acid reflux.  In October 2003, he was diagnosed with GERD and was prescribed Rabeprazole .  

The Veteran and his spouse gave hearing testimony before the undersigned VLJ at a videoconference hearing in March 2010.  The Veteran testified that he was on medication for his GERD and he found the condition to not be a big deal.  He stated that he had problems if he didn't take his medication.  He also related that he did not see a physician on an ongoing basis for this condition.  

In December 2012, the Veteran underwent a VA examination.  The history indicates that he was briefly hospitalized in May 2011 for gastroenteritis.  It was noted that he began having stomach trouble and has been on Omeprazole for 8 to 9 years at the time of the examination.  He claims that he has had PTSD since 2000, and he is not sure what is causing his GERD, perhaps anxiety due to PTSD.  The only precipitant for recurrent heartburn has been not taking his Omeprazole.  He has tried to change his diet, with cutting out coffee and alcohol, to no avail.  A November 2012 Helicobacter pylori test proved positive.  The Veteran was diagnosed with GERD.  The examiner stated that GERD is a chronic gastrointestinal disability of known etiology, allowing stomach acid passage into the esophagus, causing heartburn and dyspepsia.  There is no evidence of GERD in service and it is not related to Gulf War exposure.  The examiner also indicated that it is less likely as not that the Veteran's GERD was caused or aggravated by his service-connected PTSD.  He opined that the onset of the Veteran's PTSD and GERD symptoms were about the same timeframe and the Veteran's GERD is completely controlled by Omeprazole, with no effect of ongoing PTSD symptoms.  

Service treatment records are devoid of findings, treatment, or diagnosis for GERD.  Indeed, the Veteran reports that his GERD had its onset after service, and the evidence of record indicates that the onset of the GERD was in 2003.  There is also no evidence establishing an etiological link between the Veteran's active service and his GERD.  GERD is also determined to be a chronic gastrointestinal disability of known etiology; therefore, it is not presumed to be due to his Persian Gulf service.  Entitlement to service connection for GERD on a direct basis (38 C.F.R. § 3.303  ) or presumptive basis (38 C.F.R. § 3.317) is therefore not warranted.   

The Veteran does not argue the contrary.  Rather, as specified in his claim, he asserts that he has GERD due to his service-connected PTSD.  

As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability. See Wallin, supra. 

With respect to Wallin element (1), the record is clear that the Veteran has GERD.  As to Wallin element (2), the Veteran does have a service-connected disability, PTSD.  The Veteran claims that this is the cause of his GERD.  

However, as to Wallin element (3), the preponderance of the evidence is against a finding that the Veteran's GERD is related to a service-connected disability.  The December 2012 VA examiner reiterated that the Veteran's GERD and PTSD were diagnosed in close proximity to each other.  Of more import, the Veteran's GERD is controlled by medication with no effect of the Veteran's PTSD symptoms.  As testified to by the Veteran, his GERD is controlled by medication, and he has no symptoms unless he does not take his medication.  He indicated nothing of his PTSD having an effect on his GERD symptoms.  In light of these findings, the examiner opined that it is less likely as not that the Veteran's GERD was caused by, a result of, secondary to, proximately due to or aggravated by his service-connected PTSD.  As to the claimed hiatal hernia, the clinical evidence, to include the report of the December 2012 VA examination, does not reflect the presence of such a disorder.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498   (1995).  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki.  Although the Veteran is competent to report that he noticed/observed/experienced symptoms related to GERD (heartburn, vomiting etc.,) after his service-connected PTSD started, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465. 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his GERD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because GERD is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his GERD are found to lack competency.  

The Veteran's lay opinion is also outweighed by the December 2012 VA professional opinion.  That examination included a physical examination of the Veteran, a review of the record, and included a rationale for the negative findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Clearly, the medical opinion of a physician outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  Moreover, the Veteran testified that his GERD symptoms are affected by the nonuse of medication.  He did not testify at all to his PTSD symptoms having any effect on his rarely problematic GERD.  

Thus, as a nexus between the Veteran's claimed GERD and his service-connected PTSD has not been established, either through medical evidence or his statements, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis.  

For the foregoing reasons, service connection for GERD, acid reflux or hiatal hernia, secondary to service-connected PTSD, is not warranted.  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for IBS as a qualifying chronic disability resulting from an undiagnosed illness is granted.  

Service connection for GERD, acid reflux or hiatal hernia, to include as a as a qualifying chronic disability resulting from an undiagnosed illness, or secondary to service-connected PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


